    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ALONZO GRANT AND                                    CASE NO. 5:15-CV-00445 (DNH-TWD)
STEPHANIE GRANT,
                                                    PLAINTIFFS’ MOTION FOR
               Plaintiffs,                          ATTORNEYS’ FEES AND COSTS
       vs.

POLICE OFFICERS DAMON LOCKETT
AND PAUL MONTALTO, and Does 1-100,

                      Defendants

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

       Plaintiffs Alonzo Grant and Stephanie Grant submit this Memorandum of Points and

Authorities in support of their motion for attorneys’ fees and costs pursuant to Federal Rule of

Civil Procedure 54(d) and Title 42 U.S.C. § 1988.

                                       INTRODUCTION

        On October 23, 2018, after a nine-day trial featuring 28 witnesses and two days of

deliberation, the jury returned a verdict in favor of Plaintiffs Alonzo and Stephanie Grant and

awarded damages to each of them in the amount of $1,130,000 and $450,000, respectively. The

jury found that Mr. Grant and Mrs. Grant sufficiently presented evidence to support the entirety

of their claims against Defendant Police Officers Lockett and Montalto, and wholly vindicated

Mr. Grant for the savage beating he sustained by the hands of Defendant Officers who blatantly

and contemptuously disregarded his Fourth Amendment rights

       The trial was the culmination of over four-years of legal services dating back to June 29,

2014, when Mr. Grant retained Attorney Jesse Ryder, and thereafter Charles Bonner, to defend

him against the fallacious criminal complaint brought by the Defendant officers. After fully

                                           1
        Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                             Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 2 of 23



investigating and documenting the events of June 28, 2014, Attorneys Bonner and Ryder

provided the Syracuse District Attorney, Mr. William Fitzpatrick, with reasonable grounds for

conducting his own investigation into Mr. Grant’s case. The District Attorney’s investigation

resulted in the termination of all criminal charges against Mr. Grant, permitting Mr. Grant to

seek civil justice, which he successfully achieved as affirmatively reflected by the jury’s verdict.

       This motion sets out the legal basis for awarding attorneys’ fees, including the factual and

legal basis for awarding the requested and reasonably justified lodestar multiplier.

                     FACTUAL AND PROCEDURAL BACKGROUND

       This case arose out of an incident that occurred on Saturday, June 28, 2014 at Mr. and

Mrs. Grant’s home at 105 Hudson Street in the City of Syracuse (“Grant Home”). (ECF 89 at 3)

After returning home from work around 3:00 PM and a barbeque, Mr. Grant got into an

argument with his adult daughter Alyssa Grant. Id. After asking Alyssa to leave three times,

Alyssa finally left, and once outside began to argue with the Grant’s neighbor. Id. Mr. Grant

called 911 in response to the heated argument between his daughter and the neighbor. Id.

Officers Lockett and Montalto responded to the dispatcher’s bulletin regarding the 911 call. Id.

       When Officer Lockett arrived at the Grant’s home, both Mr. Grant and Mrs. Grant

informed him that assistance was no longer needed as their daughter had left the premises. Id

Officers Lockett and Montalto alleged that Mr. Grant and Mrs. Grant were arguing loudly inside

their home and that Mr. Grant appeared to be extremely upset. Id. Lockett entered the Grant

Home and claimed that he saw Mr. Grant flailing his arms violently. Id. Lockett ordered Mr.

Grant to go outside and talk with Lockett’s partner, Montalto. Id. On exiting, Mr. Grant pushed

open the storm door, causing it to slam against the iron railing. Id. Lockett then grabbed Mr.

Grant by his arms. Id. At trial, the preponderance of the evidence established that Lockett then


                                            2
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 3 of 23



flung Mr. Grant over the railing, approximately nine feet down to the ground, and Officer’s

Lockett and Montalto then used excessive force against Mr. Grant in effectuating an unnecessary,

unwarranted, unlawful and false arrest.

        During the trial the officers admitted to hitting Mr. Grant in the face at least 12 times.

Following the incident, Mr. Grant received medical attention from paramedics and was

transported to the hospital. Id. at 5. At trial, Plaintiff provided medical evidence that he suffered

from concussion, broken nose, and a laceration above his left eye that required stitches and

permanent injuries to his left arm, rendering his arm incapable of full extension parallel to his

body.

        The officers charged Mr. Grant with violating New York Penal Law § 240.26(1)

(“Harassment in the Second Degree”), Penal Law § 240.20(1) and Criminal Procedure Law §

530.11 (“Domestic Disorderly Conduct”), and Penal Law § 205.30 (“Resisting Arrest”). Id. On

September 10, 2014, the Syracuse Criminal Court dismissed these charges in the interest of

justice pursuant to Penal Law § 170.30, and sealed the record of his arrest. Id.

        After filing a claim pursuant to New York Law, General Municipal Law Section 50-e, on

April 14, 2015, Mr. and Mrs. Grant commenced this action pursuant to42 U.S.C. §§ 1983, 1985,

and 1986, and New York law, against the City of Syracuse, Officers Lockett and Montalto,

Sergeant Novitsky and Chief Fowler.

        On November 11, 2017, this Court issued a Memorandum and Order granting in part and

denying in part Defendants Motion for Summary Judgment. (EFC 89) The court dismissed

several causes of action but denied Defendants’ motion for summary judgment as to the core

allegations of excessive force and false arrest.

        On October 9, 2018 a jury trial commenced. On October 23, 2018, after a nine-day trial


                                            3
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 4 of 23



featuring 28 witnesses and two days of deliberation, the jury returned a verdict in favor of

Plaintiffs Alonzo and Stephanie Grant and awarding damages to each of them in the amount of

$1,130,000 and $450,000 respectively, for a total verdict of $1,580,000.


                                          ARGUMENT

1.       As A Prevailing Party, Plaintiffs Are Entitled to a Fully Compensatory Award of
         Attorneys’ Fees and Expenses.

         Pursuant to § 1988, in any action or proceeding to enforce a provision of 42 U.S.C. §

1983, the court, in its discretion, may allow the prevailing party a reasonable attorney's fee as

part of the costs. See 42 U.S.C. § 1988(b). Section 1988 represents a limited exception to the

"American Rule," under which each party to an action underwrites its own litigation expenses,

including attorney's fees regardless of the outcome. Disability Rights N.Y. v. N. Colonie Bd. of

Educ., No. 1:14-CV-0744 (DNH/DJS), 2017 U.S. Dist. LEXIS 69593, at *4 (N.D.N.Y. May 8,

2017).    While such equal allotment of litigation expenses makes sense when considering

commercial matters, our civil rights laws “depend heavily on private enforcement . . . [therefore]

citizens must recover what it costs them to vindicate these rights in court.” Hensley v. Eckerhart,

461 U.S. 424, 445 (Brennan, J., concurring in part and dissenting in part).

         Section 1988 authorizes a district court to award a "reasonable attorney's fee" to a

prevailing civil rights litigant. 42 USC §1988. "[A] ‘reasonable' fee is a fee that is sufficient to

induce a capable attorney to undertake the representation of a meritorious civil rights case."

Perdue v. Kennv A., 559 U.S. 542, 552 (2010). It is without question that the entirety of Mr.

Grant’s claims invoked his civil rights as protected and enumerated in the U.S. Constitution.

         A party is considered a prevailing party for purposes of awarding attorney's fees under §

1988 if the party "succeed[ed] on any significant issue in litigation which achieves some of the

                                             4
          Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 5 of 23



benefit the parties sought in bringing suit." Farrar v. Hobby, 506 U.S. 103, 109, 113 S. Ct. 566,

121 L. Ed. 2d 494 (1992); see also Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76

L. Ed. 2d 40 (1983). "In short, a plaintiff prevails when actual relief on the merits of his claim

materially alters the legal relationship between the parties by modifying the defendant's behavior

in a way that directly benefits the plaintiff." Farrar, 506 U.S. at 111-12; Kirk v. N.Y. State Dep't

of Educ., 644 F.3d 134, 137 (2d Cir. 2011)("To qualify for attorney's fees, there must be a

'judicially sanctioned change in the legal relationship of the parties.")

       The jury’s award of $1,130,000 in Mr. Grant’s favor unequivocally designates Mr. Grant

as the prevailing party. Section 1988 "has been interpreted to create a strong preference in favor

of the prevailing party's right to fee shifting," and therefore, a prevailing party "'should ordinarily

recover an attorney's fee unless special circumstances would render such an award unjust.'"

Wilder v. Bernstein, 965 F.2d 1196, 1201-02 (2d Cir.1992). Here, in addition to the ‘justness’ of

jury’s award at bar, there exists no such special circumstance to warrant a departure from Section

1988’s strong preference of awarding attorney’s fees.

2.     THE AWARD OF ATTORNEYS’ FEES IS PROPERLY DETERMINED BY A
       LODESTAR METHOD

       The starting point for determining a reasonable fee is the "lodestar method," which "is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate."

Hensley v. Eckerhart, 461 US. 424, 433, (1983) . "[T]he lodestar method produces an award that

roughly approximates the fee that the prevailing attorney would have received if he or she had

been representing a paying client who was billed by the hour in a comparable case[.]" Perdue,

559 U.S. at 542. There is a "strong presumption" that the lodestar figure represents a reasonable

attorney's fee because "'the lodestar figure includes most, if not all, of the relevant factors

constituting a 'reasonable' attorney’s fee,'" id. at 553 (quoting Pennsylvania v. Delaware Valley
                                            5
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 6 of 23



Citizens' Council for Clean Air, 478 US. 546, 566 (1986))

       A. Reasonable Fee Rate

       In Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cnty. of Albany, 522 F.3d 182,

183-84 (2d Cir. 2008), the Second Circuit provided instruction regarding fee awards. Under the

protocol announced in Arbor Hill, a court must first consider whether the rates at which

compensation is sought are those that a "reasonable, paying client would be willing to pay"

before multiplying that figure by the number of hours expended. Arbor Hill, 522 F.3d at 190-91.

Determination of the rate at which a reasonable client would be willing to compensate for the

services rendered is informed by several factors of varying degrees of relevance including:

       the complexity and difficulty of the case, the available expertise and capacity of
       the client's other counsel (if any), the resources required to prosecute the case
       effectively ... the timing demands of the case, [and] whether an attorney might
       have an interest (independent of that of his client) in achieving the ends of the
       litigation ....

Arbor Hill, 522 F.3d at 184. Arbor Hill also reinforced the appropriateness of considering the so-

called "Johnson factors" when establishing a reasonable rate, including:

       (1) the time and labor required; (2) the novelty and the difficulty of the questions;
       (3) the level of skill required to perform the legal service properly; (4) the
       preclusion of employment by the attorney due to acceptance of the case; (5) the
       attorney's customary hourly rate; (6) whether the fee is fixed or contingent; (7) the
       time limitations imposed by the client or the circumstances; (8) the amount
       involved in the case and the results obtained; (9) the experience, reputation, and
       ability of the attorneys; (10) the 'undesirability' of the case; (11) the nature and
       length of the professional relationship with the client; and (12) awards in similar
       cases.

Arbor Hill, 522 F.3d at 186 n. 3, 190 (discussing Johnson v. Ga. Highway Express, Inc., 488

F.2d 714, 717-19 (5th Cir. 1974)).

       Primarily, Mr. Grant commences his analysis of assigning the appropriate and justified

lodestar rate by informing the Court of the relevant credentials of his legal counsel.


                                            6
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 7 of 23



       Charles A. Bonner has practiced law since 1979. His practice consists of a wide range of

litigation matters, including civil rights, employment, and personal injury. He has been lead

counsel in more than 100 jury trials in both Federal and State courts throughout the United

States. Over the last five years he has litigated and settled over 100 cases, primarily involving

personal injury and civil rights claims against municipal entities. Recently, as lead attorney, Mr.

Bonner successfully argued before the Ninth Circuit jurisdictional claims on behalf of a putative

Class of approximately 70,000 injured U.S. Service Members in Cooper v. Tokyo Elec. Power

Co. 860 F.3d 1193 (9th Cir. 2017), which resulted in a published opinion. Bonner Dec. ¶ 5.1

        Mr. Bonner was elected and served for 10 years on the Board of Directors of the

California Trial Lawyers Association, (currently Consumers Attorneys California) and served on

the legislative committee for civil rights and employment law. Mr. Bonner is a graduate of the

Gerry Spence Trial Lawyers College located in Dubois, Wyoming.

       Cabral Bonner received his J.D. from Stanford Law School in 2006. He received his

Bachelor of Arts degree from Stanford University with Honors in 1997. Cabral Bonner is

admitted to practice before the bar of the State of California and is also admitted in all the

Federal District Courts in California, including the United States Court of Appeals for the Ninth

       1
          In addtion to being co-counsel with former Senator John Edwards on the Cooper v.
Tokyo Elec. Power Co and related cases, in United States District Court for the Southern District
of California, Mr. Bonner’s office is currently involved in many complex federal cases in district
courts throughout the country including but not limited to the following: United States Federal
District Court for the District of Columbia (Lewis v. DC, Case No. 1:15-cv-00521-JEB (Fourth
Amendment Violation)); United States District Court Eastern District Of North Carolina,
Western Division, (Oates v. North Caroline State Auditor, et al, Case No. 5:16-CV-623-FL (42
U.S.C. 1983 Fourth Amendment Violation)); Federal District Court of New York, Northern
District (Crawley, et al v. City of Syracuse, et al. Case No.: 5:15-CV-445 (42 U.S.C. 1983,
police excessive force)); Federal District Court of California Northern District, (Soublet v.
County of Alameda et al Amended, Case No. 18-cv-03738-JCS (42 U.S.C 1983, First
Amendment)), and (Pham v. Board of Regents UCSF, Case No. 17-cv-04194-WHO (42 U.S.C
1983, First Amendment)). Bonner Dec. ¶ 6.

                                              7
           Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 8 of 23



Circuit. He is a member in good standing of each bar to which he has been admitted. During his

12 years in practice he has been co-counsel or lead counsel in at least 15 jury trials and has

argued before the Ninth Circuit on three occasions, including in Cooper v. Tokyo Elec. Power

Co. (9th Cir. 2017) 860 F.3d 1193. Bonner Dec. ¶ 7.

       Charles and Cabral Bonner have a track record of success in representing clients in cases

against municipal Defendants, including but not limited to the following: $800,000 verdict

against the District of Columbia for Fourth Amendment violations; $4.3 million jury verdict

against City of Oakland for elder abuse ($3.75 million compensatory, $550,000 punitive, plus

approximately $1 million in attorneys’ fees, including a 10% multiplier); $1 million settlement

against Oakland Police Department for Fourth Amendment violations (Child Sex Traffing);

$800,000 settlement against County of Marin Sheriff’s Department for jail in-custody-death;

$500,000 settlement against County of Marin Sheriff’s Department for excessive force; $4

million dollar settlement against Santa Clara County for three county hospital whistleblowers;

$1.6 million jury verdict against Marin County for hostile work environment and retaliation.

       Jesse Ryder graduated from Syracuse University in 2000. He has been practicing law for

eighteen years. He is a sole practitioner and his practice is focused on general civil litigation.

Fifteen years ago he handled a case in Syracuse that gained national attention: the John Jamelske

case. John Jamelske, a millionaire, had built a dungeon under his home and had kidnapped five

different women whom he enslaved there. Charles Bonner is one of the attorneys Mr. Ryder

worked with in that case. The Jamelske case brought national attention to the issue of sex

trafficking in this country. Ryder Dec ¶ 2.

       Although Mr. Ryder primarily practices in State Court, he also handles complex

constitutional cases, such as Mr. Grant’s case in the Northern District. Mr. Ryder is admitted to


                                           8
        Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 9 of 23



the Northern District of New York and in the Southern District of Alabama. Mr. Ryder is co-

counsel with Charles Bonner and Cabral Bonner in Alabama in a case involving four student

plaintiffs who are charging their school district with violating their rights under the Fourteenth

Amendment and Title Nine. In eighteen years of practice Mr. Ryder has handled hundreds of

cases and has tried a number of cases in State and Local Court.

       Mr. Grant seeks the following rates for the out-of-district counsel who litigated the case

on his behalf: Charles A. Bonner (39 years of experience in litigating civil rights actions) $750

per hour; A. Cabral Bonner (12 years of experience in litigating civil rights actions) $550 per

hour. Attorney Jesse Ryder practices in this judicial district and charges his clients $450 per hour.

See Ryder Dec. See also, Rome Dec ¶3; Sullivan Dec ¶3; Westlake ¶3; Shafer ¶3.

       In support of the requested rates, Mr. Grant provides declarations from four area

attorneys: Robert Michael Shafer, legal counsel practicing since 1979; William Sullivan, legal

counsel practicing since 1995; Rome Canzano, legal counsel practicing since 2001; and Jean

Marie Westlake, legal counsel practicing since 2002. Each attorney represents that the outcome

of this case was exceptional. See Rome Dec ¶¶ 4-6. Sullivan Dec ¶¶ 4-6, Westlake ¶¶ 6-10,

Shafer ¶¶6-20. Further, the declarations support a finding that the area rate for complex federal

litigation is between $350-$500 per hour. See Rome Dec ¶3. Sullivan Dec ¶3, Westlake ¶3,

Shafer ¶3.

       Plaintiffs well acknowledge that that the rates requested are higher than rates approved by

this Court in other cases. See e.g. Disability Rights N.Y. v. N. Colonie Bd. of Educ., No. 1:14-

CV-0744 (DNH/DJS), 2017 U.S. Dist. LEXIS 69593, at *15 (N.D.N.Y. May 8, 2017) and Curtis

v. City of Kingston, No. 1:14-CV-0951 (DNH/DEP), 2016 U.S. Dist. LEXIS 44643 (N.D.N.Y.

Mar. 28, 2016) (compensating attorneys with over thirty years of experience in civil rights law at


                                            9
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 10 of 23



the rate of $300 per hour). Nevertheless, Plaintiffs support their reasonably requested departure

based on the attached declarations and supporting arguments below.

        The Second Circuit applies the "forum rule," i.e., "the hourly rates employed in the

district in which the reviewing court sits" as the benchmark relied upon in calculating a

presumptively reasonable fee. Pope v. Cty. of Albany, No. 1:11-cv-0736 (LEK/CFH), 2015 U.S.

Dist. LEXIS 123379, at *14 (N.D.N.Y. Sep. 16, 2015). In special cases, however, it may be

appropriate to deviate from the forum rule. See Simmons v. N.Y.C. Transit Auth., 575 F.3d 170,

174 (2d Cir. 2009)) ([t]he Second Circuit has repeatedly held that "deviation from the forum rule

is only appropriate 'in the unusual case.) In order to overcome the presumption that the forum

district's rates should apply, "[t]he party seeking the award . . . [must] make a particularized

showing, not only that the selection of out-of-district counsel was predicated on experience-

based, objective factors, but also of the likelihood that use of in-district counsel would produce a

substantially inferior result." Id. at 176.

        In Trudeau v. Bockstein, 2008 U.S. Dist. LEXIS 61758, 2008 WL 3413903 (N.D.N.Y.

April 7, 2009) (pre-Simmons) the court stated that “the facts and circumstances of each case are

different and the court is not compelled to award the same hourly rates in every case. Id at *18.

In 2009, the Trudeau court approved a billing rate for the Chicago, Washington DC-based

partners at $585, $450 and $425. Id at 15-16. The court approved rates for associates as high as

$340. Id. The court in Harvey v. Home Savers Consulting Corp., No. 07-CV-2645 (JG), 2011

U.S. Dist. LEXIS 109083 (E.D.N.Y. Aug. 12, 2011) held that Plaintiffs met their burden under

Simmons to make a particularized showing that out-of-district rates were appropriate. Id at 12-13.

The court based its decision on the affidavits from local counsel regarding the availability (or

lack thereof) of local firms who could (or would) take on representation. Id at 12.


                                            10
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                             Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 11 of 23



       As discussed more fully below, Plaintiffs have provided this Court with attorney

declarations and evidence of prior cases that thereby provide experience-based, objective factors

to support the application of out-of-area rates in this case.

               i. Charles A. Bonner’s Particular Skill and Experience Made Him Uniquely
               Qualified to Handle the Grant’s Case


       Following the June 28, 2014 beating of Mr. Grant, Defendants Lockett and Montalto filed

false criminal charges against him. Prior to having the opportunity of filing civil rights claims for

Defendant police officers’ egregious and savage conduct, Mr. Grant had to arduously defend his

liberty in the face of criminal prosecution. Although numerous qualified local criminal attorneys,

including Mr. Ryder, were available to defend Mr. Grant, there existed no local counsel who

could handle both the overlap between the criminal and civil aspects of Mr. Grant’s case, while

having a proven track record of integrity 2 that warranted District Attorney Fitzpatrick to

undertake further investigation into Mr. Grant’s case. Such investigation resulted in the District

Attorney’s Office dropping all of the charges and drafting a letter and press release regarding Mr.

Grant’s innocence. Although there was no New York equivalent to the law in California which

provided a criminal defendant the opportunity to receive a finding of factual innocence, District

Attorney Fitzpatrick, based upon the results of his offices investigation, drafted a letter affirming

Mr. Grant’s innocence. Thus, Mr. Bonner’s specific prior experience with DA Fitzpatrick and his

California-based practice made him uniquely qualified to provide legal counsel to Mr. Grant that

resulted in an outcome that was substantially superior to any result he otherwise could have

achieved with local counsel.


2
  In representing the sexually trafficked victims against Jamelske on their civl case, Mr. Bonner
had professional interaction with District Attorney Fitzpatrick during Mr. Fitzpatrick’s criminal
prosecution of Mr. Jamelske.
                                                 11
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 12 of 23



       As discussed in Mr. Ryder’s declaration, the District Attorney’s Office initially offered

Mr. Grant an Adjournment in Contemplation of Dismissal (“ACD”). See Ryder Dec. Had Mr.

Grant accepted an ACD, the criminal action might still have been dismissed, but there would

have been no letter from the District Attorney Fitzpatrick, no press release, and Mr. Fitzpatrick

would not have been called to testify at Mr. Grant’s civil trial. Further, an ACD would have left

an underlying impression that Mr. Grant had done something wrong but was given a ‘second

chance’ by the District Attorney’s Office. Nevertheless, in contrast to Mr. Bonner’s well

experienced understanding of the overlap and influence that underlying criminal cases have on

subsequent civil claims, local attorneys would have merely viewed the acceptance of an ACD as

a victory. See Rome Dec ¶5. Sullivan Dec, Westlake ¶5, Shafer ¶5. As attested to herein, local

attorneys had never witnessed any lawyer refuse an ACD and push for a public dismissal. Id.

       Mr. Bonner’s strategy of seeking to document factual innocence as opposed to the

dropping of charges exclusively derived from his extensive experience in bringing civil rights

actions against municipal entities and the implicit heightened burden faced when suing

municipalities and government. See Bonner Dec. Due to his ample experience handling civil

rights actions for clients charged with criminal conduct related to the same events constituting

their civil actions, Mr. Bonner understood such burden as the prejudice created by simply being

charged with a crime. See Bonner Dec. Mr. Bonner’s strategy is thus significantly stronger than

that of local attorneys who would have been sufficiently satisfied with obtaining an ACD for

their clients. See Rome Dec ¶5. Sullivan Dec ¶5, Westlake ¶5, Shafer ¶5.

       By documenting percipient witness testimony within days of the event, Mr. Bonner was

able to provide the District Attorney’s Office with ample exculpatory evidence which served to

compel the District Attorney to not only drop the charges against Mr. Grant, but to declare that


                                           12
        Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                          Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 13 of 23



the charges should never have been brought in the first instance. This strategy clearly speaks to

Mr. Bonner’s specialized understanding and expertise in criminal and civil matters, and thus,

stands out as an experience that no in-district counsel possessed. Simmons 575 F.3d at 176; See

Rome Dec ¶5. Sullivan Dec ¶5, Westlake ¶5, Shafer ¶5. This Court affirmed such a novel

approach by recognizing and noting that it was highly unusual to have a District Attorney testify

on behalf of a plaintiff in a civil litigation.

        Thus, given Mr. Bonner’s experience and his refusal to accept anything less than factual

innocence as a means for greatly enhancing success during civil litigation, a reasonable client

apprised of the totality of Mr. Bonner’s experience, skill and acumen would have selected Mr.

Bonner, an out-of-district counsel because by doing so, he or she would likely (not just possibly)

achieve a substantially better net result than local counsel. Id at 175.

                ii.     Given Recent Jury Verdicts On Excessive Force Cases In The Northern
                District, There Is A High Likelihood That Use Of In-District Counsel Would
                Produce A Substantially Inferior Result

        Recent excessive force jury verdicts further support a finding that relying on local

counsel alone would have likely resulted in a substantially inferior result. Simmons, 575 F.3d 176.

An attorney seeking out-of-district rates may make a reasonable showing by establishing that

local counsel possessing requisite experience were unwilling or unable to take the case, and/or

by establishing, in a case requiring special expertise, that no in-district counsel possessed such

expertise. Id (citations omitted). Here, Mr. Grant contacted attorney Jesse Ryder within days of

the event, who in turn, acknowledging his lack of experience with civil rights matters,

immediately contacted Charles Bonner. See Ryder Dec. Mr. Ryder did not attempt to find a

qualified local attorney because, based on his experience, there was a paucity of local counsel

who held the experience necessary to prevail on Mr. Grant’s case. See Ryder Dec. As discussed


                                            13
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                              Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 14 of 23



below, given the historical success of local attorneys in excessive force cases, Mr. Ryder’s

assumption regarding local counsel was objectively reasonable.

       Prior to mediation, Defendants provided a search of excessive force jury verdict results

from the Northern District of New York. See Bonner Exhibit 13.

                               Case            Attorney City                  Outcome
       1.   Campbell v. Lynch                 Albany                      Defense Verdict
            1:98-cv-01209
       2.   Tretter v. Town of New Hartford   Utica                       Defense Verdict
            6:08-cv-00837-DNH-DEP
       3.   McMahon v. Fura, City Of Syracuse Syracuse                    Defense Verdict
            5:10-cv-01063
       4.   Rivers v. City Of Rochester       Rochester                   Defense Verdict
            6:06-cv-06391
       5.   Wallace v. Deputy Whitman and Amsterdam                       Defense Verdict
            Ellwood
            6:08-cv-01372
       6.   Butler v. Officer Bosclair        Kingston                    Defense Verdict
            1: 10-cv-00679
       7.   Jackson v. City Of Utica          Utica                       Defense Verdict
            6:11-cv-00496
       8.   Lee v. City Of Utica              Clinton                     $3,903     Plaintiff
            6:10-cv-01446                                                 Verdict


       Plaintiff conducted his own research into jury verdicts on excessive force cases in the

Northern District of New York. Below are several additional verdicts in excessive force cases.4

See Bonner Exhibit 2.




3
  Pro Se plaintiffs and cases resulting in settlements were not included in the table.
4
   These results were generated by searching in Lexis Advance under Jury Verdicts and
Settlements for civil rights cases with the terms “excessive and force.” The results were
narrowed to those in the District Court for the Northern District of New York. This search
returned 50 cases. All 50 cases were cross-referenced through Pacer to determine the results.
Many of the cases involved prisoners who whose claims involved the 8th rather than the 4th
Amendment. These cases were not included in the results. Cases included in the Defendant’s
list were not repeated. Finally, any cases that resolved through settlements were not included in
the results.
                                                  14
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                          Civil Action No. 5:15-CV-00445 (DNH-TWD)
       Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 15 of 23



                       Case                   Attorney                      Outcome
                                                City
9.      Ferreira v. City of Binghamton       Bronx, NY5      Plaintiff Verdict against City for
        3:13-cv-00107-TJM-ATB                                Negligence    (respondeat    superior)
                                                             $3,000,000
                                                             Defense Verdict against individual
                                                             officers for Excessive Force and
                                                             Negligence
                                                             JNOV in favor of Defendant City.
                                                             Judgment in favor of Defendant City
    10. Derek Demeo v. Joshua Kean           Albany          Defense Verdict as to Unlawful Seizure
        1:07-cv-01275- DNH-DRH                               and Excessive Force
                                                             Plaintiffs Verdict on destruction of
                                                             Evidence claim
                                                             $10,000 compensatory on due process
                                                             claim
    11. Craig L. Johnson v. Gerald           Albany          Defense Verdict
        Jennings
        9:01-cv-01907-MAD
    12. Paulk v. Lester et al                Syracuse        Defense Verdict
        5:06- cv-01343-CBK
    13. Dewitt et al v. City of Troy et al   Albany          Defense Verdict
        1:09-cv-00016-TJM-RFT
    14. Mitchell v. The City of Albany       Albany          Defense Verdict
        1:08-CV-871
    15. Berard et al v. The Town of          Albany          Defense Verdict
        Rotterdam
        1:06-CV-891
    16. Sutton v. City of Syracuse et al     East            Defense Verdict
        5:08-cv-00410-DNH-GHL                Syracuse
    17. Payne v. Jones et al                 Utica           Plaintiff Verdict
        6:08-cv-00143-DNH-DEP                                $120,000 compensatory
                                                             $300,000 punitive
    18. Chen v. The City of Syracuse et al   Syracuse        Defense Verdict
        6:06-cv-01143-NPM-GHL
    19. Lewis v. City of Albany Police       Utica           Plaintiff Verdict
        Department                                           $65,000 Compensatory
        1:04-cv-00152                                        $200,000 punitive
    20. Perry v. Mosher et al                Albany          Defense Verdict
        1:06-cv-00077-NPM-DRH

5Through this search, Plaintiff found only three cases that resulted in seven-figure jury verdict
awards. DiSorbo, Ferreira and an 8th Amendment case Angel L. Martinez, #02A5281 v. M.
Hollins, Superintendent, et. al. Oneida Correctional Facility, 04-CV-0440. The jury awarded
$1,400,006, $900,000 of which was for punitive damages. Both Angel Martinez and Jesus Ferreira were
represented by out-of-district lawyers.
                                              15
           Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                              Civil Action No. 5:15-CV-00445 (DNH-TWD)
      Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 16 of 23



21.    Craig v. Gomula                       Latham          Plaintiff Verdict
       6:04-CV-888                                           $50,000 (plus punitive damages, settled
                                                             prior to second phase)
22.    Ahern v. City of Syracuse, et al      Manlius         Defense Verdict
       5:01-cv-00577-GHL
23.    LaCorte v. Becker et al               Albany/Lath Defense Verdict
       1:04-cv-00306-DRH                     am
24.    Wilson v. City of Syracuse            Brooklyn    Defense Verdict (false arrest and
       5:01-cv-01597                                     excessive Force)
                                                         Strip Search Unconstitutional as a
                                                         matter of law
                                                         $4.00 compensatory
                                                         $25,000 punitive
25.    DiSorbo, et al v. City of             Latham      Plaintiff Verdict
       Schenectady                                       $400,000 compensatory
       1:99-cv-01131                                     $1,275,000 Punitive
26.    Files, et al v. Phinney               Utica       Plaintiff Verdict as to one claim against
       5:97-cv-00213                                     1 defendant
                                                         $1.00 compensatory damages
                                                         Defense Verdict as to all other claims
27.    Jordan v. City of Saratoga, et al     Albany          Defense Verdict
       1:99-cv-00990-RWS
28.    Rivera v. Luchese                     Kingston        Defense Verdict
       1:96-cv-01537
29.    Hinton v. Patnaude                    Brooklyn        Defense Verdict
       6:92-cv-00405
30.    Grier v. City of Albany               Albany          Plaintiff Verdict
       3:89-cv-01213                                         $1.00 compensatory damages
31.    Blot et al v. The Town of Colonie     Mineola         Defense Verdict


        Out of the 31 cases detailed above, 21 resulted in total defense verdicts. Of the 10 that did

not result in total defense verdicts, two resulted in defense verdicts as to the false arrest and

excessive force claims , one of which resulted in a defense judgment after a JNOV. Of the 31

cases detailed above only three resulted in jury verdicts over $100,000. Only one case, Ferreira

v. City of Binghamton resulted in compensatory damages over one million dollars, which

ultimately resulted in a judgment in favor of defendants on account of plaintiff’s inability to

prove his case against any individual defendant.


                                             16
          Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                             Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 17 of 23



       These results illustrate the challenge facing any plaintiff who brings an excessive force

case against the police in the Northern District of New York. The vast majority of cases resulted

in Defense verdicts. Of the cases that resulted in Plaintiff verdicts, most were for nominal or

minimal damages. This argument should not suggest to the Court that the verdict in Mr. Grant’s

case was so high that it warrants remittitur. The verdict is in line with the $2 million dollar

voluntary settlement the City of Syracuse reached with Brad Hulett who also brought an action

for excessive force.6

       Given the historical lack of success of plaintiffs represented by in-district civil rights

attorneys, it is reasonable that Mr. Grant would conclude that it was highly likely that use of in-

district counsel would produce a substantially inferior result. Simmons 575 F.3d at 176. In

contrast to the lack of success of in-district attorneys, Charles and Cabral Bonner have had

substantial success in bringing civil rights actions against municipal entities, including an

$800,000 verdict in a Fourth Amendment action against the District of Columbia in March 2018

and a $3.75 million verdict against the City of Oakland in December 2017. The Northern District

of New York results above suggest that the services provide by Charles and Cabral Bonner could

not have been performed as satisfactorily by local attorneys and therefore, the out-of-area rates

requested by Charles and Cabral Bonner are appropriate.

               iii.  The Hourly Rates Requested Are Consistent With Rates Awarded in
               Second Circuit Cases

       The rates requested by the Bonner firm are consistent with rates they have been awarded

in other fee-shifting cases. In 2018, Charles Bonner requested and was awarded a rate of $700

per hour Brown v. City of Oakland, a non-federal, non-complex, single plaintiff elder abuse case.

6
 City of Syracuse awards $2M to disabled man tasered by cops on Centro bus
https://www.syracuse.com/news/index.ssf/2017/09/city_of_syracuse_offers_2m_to_disabled_ma
n_tazered_by_cop_on_centro_bus.html
                                            17
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 18 of 23



See Declaration of Charles A. Bonner ¶36. The same court approved a $550 rate for Cabral

Bonner and awarded a 10% multiplier based on the skill the attorneys exhibited during the trial

and in obtaining at $4,300,000 verdict for their client. See Declaration of Charles A. Bonner

¶36; Exhibit 3 Order on Attorneys’ Fees and Costs in Brown case.

         When adjusted for inflation, the rates requested by the Bonners are within the range

found reasonable by courts in the Southern District for attorneys with similar backgrounds and

experience. See Germain v. County of Suffolk, 672 F. Supp. 2d 319, 325 (E.D.N.Y. 2009)

(finding that courts in the Southern District have awarded fees for experienced partners at rates

ranging from $425 to $6007); Rozell v. Ross-Holst, 576 F. Supp. 2d 527, 545-46 (S.D.N.Y 2008)

(in a Title VII case, awarding partners with over thirty years of experience an hourly rate of

$600).

               iii.  Mr. Grant Has Provided Evidence Of Rates Received By Local
               Counsel That Exceed Rates Awarded by this Court.

         Notwithstanding the argument above, Mr. Grant has provided evidence from local

attorneys that the local rate for federal litigation is between $350 and $500 per hour. See Rome

Dec ¶3. Sullivan Dec ¶3, Westlake ¶3, Shafer ¶3. The evidence provided with this motion

supports a range of rates that exceed the rates awarded by this Court. See e.g. Disability Rights

N.Y. v. N. Colonie Bd. of Educ., No. 1:14-CV-0744 (DNH/DJS), 2017 U.S. Dist. LEXIS 69593,

at *15 (N.D.N.Y. May 8, 2017) and Curtis v. City of Kingston, No. 1:14-CV-0951 (DNH/DEP),

2016 U.S. Dist. LEXIS 44643 (N.D.N.Y. Mar. 28, 2016) (compensating attorneys with over

thirty years of experience in civil rights law at the rate of $300 per hour). However, neither

Disability Rights nor Curtis were excessive force cases against the police. And neither of these

7
  Adjusting $600 per hour in 2009 based on inflation in legal services, equates to a rate of $775
in 2018 dollars. See https://www.officialdata.org/Legal-services/price-inflation/2009-to-
2018?amount=600 , Declaration of Charles Bonner
                                               18
        Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 19 of 23



cases involved a jury trial. Based on these factors, it is appropriate to increase the rates awarded

the attorneys in Mr. Grant’s case because of the skill required and risk involved in an excessive

force jury trial.

        B. The Hours Expended Were Reasonable

        42 U.S.C. § 1988, mandates the award of reasonable attorneys’ fees to prevailing

plaintiffs as a means of vindicating a policy that Congress considered of the “highest priority.”

Fox v. Vice, 131 S.Ct. 2205, 2213 (2011) (quoting Newman v. Piggie Park Enterprises, Inc, 390

U.S. 400, 402 (1968)). The successful plaintiff should recover what it cost to vindicate his civil

rights. Id. Legal services are expensive, and Congress has shifted that cost to the losing

defendant. Hensley 461 U.S. at 445 (Brennan, J., concurring in part and dissenting in part). Fee

and cost awards must be fair and must fully compensate prevailing attorneys.

        Plaintiffs anticipate that Defendants will argue that the number of hours requested by Mr.

Grant’s counsel should be reduced based on the failure of several causes of action including

Monell claim and the Rule 50 motion which dismissed Sgt. Novitsky. However, the Supreme

Court has held that “[l]itigation is . . . complex, involving multiple claims for relief that implicate

a mix of legal theories and have different merits. Some claims succeed; others fail.” Fox, 131

S.Ct. at 2213. Losing on some claims does not defeat a fully compensatory fee. Plaintiffs “may

receive fees under § 1988 even if they are not victorious on every claim. A civil rights plaintiff

who obtains meaningful relief has corrected a violation of federal law and, in so doing, has

vindicated Congress’ statutory purposes. ‘That result is what matters.’” Id. at 2214. In fact the

Supreme Court has held that "the most critical factor" in determining the reasonableness of a fee

award "is the degree of success obtained." Hensley, 461 U.S. at 436. The total jury verdict of




                                            19
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 20 of 23



$1.580 million for an egregious violation of the Fourth Amendment to the Constitution is

evidence of the highest degree of success.

       Moreover, all of Mr. Grant’s claims were based on a common core of facts. In Hensley

the Supreme Court set forth an analytic framework for determining whether a plaintiff's partial

success requires a reduction in the lodestar. Grant v. Martinez, 973 F.2d 96, 101 (2d Cir. 1992).

The first step of the analysis is determining whether the plaintiff failed to succeed on any claim

wholly unrelated to the claims upon which the plaintiff succeeded. Id. While Plaintiff did not

succeed on several claims including Monell, none of the unsuccessful claims were “wholly

unrelated” to the successful excessive force and false arrest claims. For example, the Monell

claims were derivative of the excessive force and false arrest claims. See ECF Doc. No 155

Verdict Form at page 4. Similarly, the claims dismissed on summary judgment including

malicious prosecution, section 1985 and 1986 violations, defamation, unlawful entry, trespass,

IIED, NIED and negligent hiring and supervision are all based on the same conduct that formed

the basis of the excessive force and false arrest claims.

       The second step in the Hensley analysis requires the district court to consider whether any

unsuccessful interrelated claims warrant a reduction in the fee award. Id. The Supreme Court has

held, “[i]f a plaintiff has obtained excellent results, however, the attorneys should be fully

compensated. Hensley, 461 U.S. at 435. Given the historical results of excessive force cases in

Northern District of New York, the total jury verdict of $1.583 million is beyond an “excellent”

result. Accordingly, Mr. and Mrs. Grant’s attorneys should be fully compensated for all the hours

reasonably expended in prosecuting this case on behalf of Alonzo and Stephanie Grant.

       Plaintiffs’ attorneys Charles A. Bonner, A. Cabral Bonner and Jesse Ryder have each

provided declarations and have included detailed billing logs for the time spent litigating this


                                            20
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                            Civil Action No. 5:15-CV-00445 (DNH-TWD)
     Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 21 of 23



case. For Charles Bonner and Jesse Ryder, the hours go back to the days following the event and

include the many hours of investigation that lead to the DA’s decision to drop the criminal

charges. Additionally, Charles A. Bonner has included with his declaration hours billed by his

office staff on tasks related to this litigation.

        The declarations and supporting evidence establish that Attorney Charles A. Bonner

spent 1278.9 hours in furtherance of this litigation, including significant number of hours prior to

commencing the civil action, during the litigation, pretrial, trial and post-trial matters. Total fees

requested are: $959,182.50

Attorney A. Cabral Bonner spent 454.4 hours in furtherance of this litigation including 0 hours

prior to commencing the civil action; 151.8 hours during the litigation; and 302.6 hours on

pretrial, trial and post-trial matters. Total fees requested for A. Cabral Bonner are $249,920.

Attorney Jesse Ryder spent 780.6 hours in furtherance of this litigation, including 90 hours prior

to the commencing of the civil action; 307.2 hours during the litigation; and 385.2 hours on

pretrial, trial and post-trial matters. Total fees requested for Jesse Ryder are $351,270.

The detailed records establish that the attorneys did not engage in duplicative or unnecessary

billing. Plaintiffs’ counsel has made a good-faith effort to exclude from a fee request hours that

are excessive, redundant, or otherwise unnecessary. Hensley v. Eckerhart (1983) 461 U.S. 424,

434.

3.      PLAINTIFFS ARE ENTITLED TO RECOVER COSTS AND EXPENSES

        Plaintiffs are entitled to recover their costs and litigation expenses pursuant to Federal
Rule of Civil Procedure Rule 54 and 42 U.S.C. § 1988. Fed. R. Civ. P. 54(d) grants costs to a
prevailing party as a matter of course in the absence of a countervailing statute or rule, unless the
trial judge directs otherwise. Cosgrove v. Sears, Roebuck, & Co., 191 F.3d 98, 101 (2d Cir.
1999). "The award of costs against the losing party is a normal incident of civil litigation and is
the rule rather than the exception." Mercy v. County of Suffolk, 748 F.2d 52, 54 (2d Cir. 1984).
                                               21
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                             Civil Action No. 5:15-CV-00445 (DNH-TWD)
    Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 22 of 23



There is a presumption that the prevailing party will be awarded costs and that presumption
cannot be overcome unless the unsuccessful party shows good cause for doing so. McGuigan v.
CAE Link Corp., 155 F.R.D. 31, 34 (N.D.N.Y. 1994)
       It is well recognized and accepted that awards of attorney's fees in civil rights suits under
fee-shifting statutes "normally include those reasonable out-of-pocket expenses incurred by the
attorney and which are normally charged fee-paying clients.” Reichman v. Bonsignore, Brignati
& Mazzotta, P.C., 818 F.2d 278, 283 (2d Cir. 1987); United States Football League v. National
Football League, 887 F.2d 408, 416 (2d Cir. 1989). The rationale for this rule is that attorney's
fees include expenses that are "incidental and necessary" to the representation, provided they are
"reasonable." Reichman, 818 F.2d at 283. Thus, an award of costs against the losing party is the
normal rule obtaining in civil litigation, not an exception." Whitfield v. Scully, 241 F.3d 264, 270
(2d Cir. 2001).
       Courts in this District have long held that for example, costs associated with lodging,
meals, transportation, photocopying, postage, long distance telephone charges, facsimiles, and
computerized research are reasonable out-of-pocket expenses and thus recoverable. Trs. of the
Plumbers & Steamfitters Local 267 Pension, Annuity, & Ins. Funds v. Buchanan, Inc., 2006 U.S.
Dist. LEXIS 7166, at *20-21 (N.D.N.Y. Feb. 14, 2006); see, e.g., Kuzma v. Internal Revenue
Service, 821 F.2d 930, 933-34 (2d Cir. 1987) (identifiable, out-of-pocket disbursements for items
such as photocopying, travel, transportation and telephone costs are generally taxable under §
1988 and are often distinguished from non-recoverable routine office overhead, which must
normally be absorbed within the attorney's hourly rate.")
       As presented in the Declaration of Charles A. Bonner, the costs summarized below were
reasonable and necessary for the furtherance of the litigation.
                         Deposition                                $8,667.45
                         Expert Witness                           $28,655.97
                         Filing Fee                                 $418.00
                         Focus Group                               $1,690.88
                         Mediation                                  $700.00
                         Service of Process                           $50.00
                         Supplies/Mailing                           $101.15
                         Supplies/Mailing/Copies                   $1,879.38
                         Teleconference                             $112.52
                         Travel: Flight                           $14,511.95
                         Travel: Ground Transportation             $5,189.35

                                            22
         Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                           Civil Action No. 5:15-CV-00445 (DNH-TWD)
         Case 5:15-cv-00445-DNH-TWD Document 167 Filed 11/20/18 Page 23 of 23



                            Travel: Lodging                          $25,475.98
                            Travel: Meal                              $5,812.41
                            Witness fee                               $3,200.00
                            Grand Total                              $96,465.04


           As presented in the declaration of Jesse Ryder, the costs summarized below were

   reasonable and necessary for the furtherance of the litigation.

COSTS:
                            HOTELS                                                786.50
                            FOOD & DRINK                                          2,792.31
                            AIR TRAVEL                                            564.89
                            SOFTWARE                                              100.40
                            COPIES- 1,750 @ .20                                   350
                            POSTAGE                                               58.16
                            Total                                                 4,652.26



                                              CONCLUSION

           In reliance on the foregoing reasons, Plaintiffs Alonzo Grant and Stephanie Grant request

   that attorneys’ fees and costs as set out above are awarded to their attorneys.

   DATED: November 20, 2018              RESPECTFULLY SUBMITTED
                                         LAW OFFICES OF BONNER AND BONNER


                                                 By:/s/ CHARLES A. BONNER
                                                 CHARLES A. BONNER
                                                 ATTORNEY FOR PLAINTIFFS




                                               23
            Memorandum of Points and Authorities in Support of Motion for Attorney Fees
                              Civil Action No. 5:15-CV-00445 (DNH-TWD)
